UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7277


JOHN ROOSEVELT BACCUS,

                      Petitioner – Appellant,

          v.

LEROY   CARTLEDGE,    Warden     of   McCormick      Correctional
Institution,

                      Respondent – Appellee,

          and

THE STATE,

                     Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    David C. Norton, Chief District
Judge. (9:11-cv-01754-DCN)


Submitted:   November 15, 2011            Decided:   November 18, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


John Roosevelt Baccus, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               John    Roosevelt       Baccus         seeks    to    appeal       the     district

court’s    order       accepting      the        recommendation           of   the    magistrate

judge    and    denying       his     28    U.S.C.      §     2254    (2006)      petition       as

successive.           The    order     is    not       appealable         unless      a     circuit

justice    or    judge       issues    a    certificate         of    appealability.            28

U.S.C. § 2253(c)(1)(A) (2006).                        A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating            that    reasonable        jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                     Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see       Miller-El       v.    Cockrell,         537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                     Slack,
529 U.S. at 484-85.             We have independently reviewed the record

and conclude that Baccus has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                                  2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                   DISMISSED




                                    3